Citation Nr: 1300084	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  07-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable initial disability rating for dermatitis of both hands and feet prior to August 19, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for dermatitis of both hands and feet from August 19, 2010 to the present.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1996 to October 2004.

These matters came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which increased the evaluations for the Veteran's service-connected carpal tunnel syndrome (CTS) of the left wrist to 30 percent and CTS of the right wrist to 20 percent, both effective December 12, 2005; and granted service connection for tinea pedis, feet, assigning a noncompensable evaluation effective December 12, 2005.  In June 2008, the Veteran submitted a notice of disagreement with all three issues and subsequently perfected his appeal in August 2009.

The Veteran was scheduled for a Travel Board hearing in April 2010.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In July 2010, the Board denied increased ratings for the Veteran's right and left wrist CTS and remanded his claim of entitlement to a compensable initial rating to the Appeals Management Center (AMC) for further evidentiary development, including providing the Veteran with a new VA examination and readjudicating the claim.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC provided the Veteran with a new VA examination in August 2010 and readjudicated the claim in an April 2012 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

In a April 2012 rating decision, the AMC recharacterized the Veteran's service-connected disability as dermatitis of both feet and hands and increased his disability rating to 10 percent, effective August 19, 2010.  Because the AMC did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the December 12, 2005 assignment of an initial noncompensable disability rating, the Board will address whether he was entitled to a compensable disability rating prior to August 19, 2010 and whether he is entitled to a disability rating higher than 10 percent from August 19, 2010 to the present.  Therefore, the issue on appeal has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issues.

As the Veteran is challenging the disability rating assigned for his service-connected dermatitis of the bilateral hands and feet, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

In March 2008, the Veteran filed a claim for service connection for degenerative disc disease of the neck.  Thus, the issue of entitlement to service connection for a neck disability has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.
REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to increased initial evaluations for dermatitis of both feet and hands and TDIU.

With regard to the increased rating claim, the Veteran was afforded a VA examination most recently in August 2010.  At that time, the examiner indicated that the Veteran's dermatitis of the feet was manifested by pain.  His service-connected plantar fasciitis also appears to be manifested by foot pain.  However, the examiner did not separately identify the functional manifestations of each disorder or indicate whether these functional manifestations overlapped or were identical.  As it appears that there may be overlapping symptomatology, the medical evidence of record is not adequate to decide the claim without potentially compensating the Veteran twice for the same symptoms as prohibited by 38 C.F.R. § 4.14.  As such, the claim must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the Veteran's claim for TDIU, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  An April 2012 correspondence from The American Legion indicated that the Veteran claims he is unable to work due to his service-connected disabilities.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

While the Veteran has been afforded previous VA examinations to address his service-connected disabilities, a specific opinion as to his unemployability and the effect of all of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to increased initial ratings for dermatitis of both hands and feet and TDIU must be remanded for new VA examinations and opinions.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his dermatitis of both hands and feet.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner must identify the functional manifestations of the Veteran's service-connected dermatitis of both hands and feet.  The examiner must then separately identify the functional manifestations of his service-connected plantar fasciitis.  If the symptoms overlap or are identical, the examiner must so state.  A complete rationale must be provided for any opinion provided.

2.  Thereafter, schedule the Veteran for a VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  That such a review took place must be noted in the examination report.  The examiner should opine as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  A complete rationale should be provided for any opinion offered.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to increased initial ratings for dermatitis of both hands and feet should be readjudicated.  The RO should consider whether a higher rating could be assigned by rating the skin disorder by analogy to painful scars.  Thereafter, the Veteran's claim for TDIU should be adjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
MICHAEL MARTIN
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).



